UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 27, 2012 PMC-Sierra, Inc. (Exact name of registrant as specified in its charter) Delaware 0-19084 94-2925073 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1380 Bordeaux Drive Sunnyvale, CA 94089 (Address of principal executive offices, including zip code) (408) 239-8000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On July 27, 2012, Michael W. Zellner announced his intention to resign as Vice President of Finance and Chief Financial Officer of PMC-Sierra, Inc. (the “Company”) to pursue other professional opportunities outside of the semiconductor industry.The termination of Mr. Zellner’s employment with the Company is intended to be effective following the filing of the Company’s third fiscal quarter 2012 financial statements, and Mr. Zellner will continue to provide transition services to the Company through such time. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PMC-Sierra, Inc. By: /s/ Alinka Flaminia Alinka Flaminia Vice President, General Counsel, Corporate Secretary Date: July 30, 2012 3
